Citation Nr: 1337466	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Evaluation of chronic lumbar strain with degenerative disc disease, rated as 10 percent prior to September 20, 2012.

2. Evaluation of chronic lumbar strain with degenerative disc disease, rated as 20 percent from September 20, 2012.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to April 2000, and from October 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which effectuated a March 2009 Board decision granting service connection for chronic lumbar strain, and assigned a 10 percent rating for the disability.  Jurisdiction is with the Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Board remanded the claim for increased initial rating for chronic lumbar strain as well as claims for increased initial ratings for carpal tunnel syndrome of the right and left hands, right knee instability, degenerative changes of the right knee, left knee instability, degenerative changes of the left knee, and bilateral pes planus, for issuance of a Statement of the Case with respect to these issues and opportunity for the Veteran to perfect his appeal.

In July 2010, the RO issued a Statement of the Case addressing the claim for increased initial rating for chronic lumbar strain.  The Veteran submitted a timely Form 9, Appeal to the Board, also in July 2010.  The RO issued a second Statement of the Case in March 2013 addressing the remaining issues; however a timely substantive appeal is not of record.  Therefore, these matters are not before the Board.  

The Veteran's paper claims file includes additional private treatment records; however, as these records do not pertain to the disability on appeal, the Board finds that remand for initial RO review of this evidence is not required. 

The Veteran's Virtual VA and VBMS electronic claims file were also reviewed.  The Virtual VA electronic claims file contains additional VA outpatient treatment records dated through March 2013, associated after the most recent readjudication of the claim in December 2012.  However, given that the treatment records contained in Virtual VA do not contain additional symptomatology not already of record that will be the basis for the Board's decision and is therefore essentially cumulative of the evidence already of record, the Board finds that remand for initial RO review of this evidence is also not required. 

FINDING OF FACT

Prior to and from September 20, 2012, the Veteran's service-connected chronic lumbar strain with degenerative disc disease has been manifested by functional loss more nearly approximating forward flexion limited to 60 degrees or less, but forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside of lumbar radiculopathy of the left leg, and/or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for chronic lumbar strain with degenerative disc disease, prior to September 20, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2012).  

2.  The criteria for a rating in excess of 20 percent rating for chronic lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was also provided with VA examinations in July 2005, April 2007 and September 2012 as to his disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's chronic lumbar strain with degenerative disc disease is rated as 10 percent and 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

A May 2005 VA outpatient treatment report reflects that the Veteran complained of intermittent back pain.  Objectively, range of motion of the lumbar spine was within normal limits, and a straight leg raise test was normal.  There was no pain on range of motion.  Gait was normal with no limp, and posture was erect.  Muscle strength was noted to be normal.  Deep tendon reflexes were equal and active at the knee and ankle bilaterally.  

On VA examination in July 2005, the Veteran reported pain at the upper lumbar area which did not radiate into the buttocks or legs. He indicated that the pain was present 3-4 days per week, and was likely to occur after prolonged sitting or standing.  

Objectively, the Veteran had an erect carriage and normal posture.  He gait was unimpaired.  Forward flexion of the lumbar spine was to 95 degrees, backward extension was to 35 degrees, and lateral flexion and rotation were each to 35 degrees.  None of these movements caused discomfort.  The examiner indicated that the Veteran was exercised briefly in the examining room and the range of motion examination was reevaluated with no changes. The examiner noted that there was no change in range of motion following repetitive use.  He noted that there was moderate additional limitation during flare-ups, which were brief in duration. There were no objective signs of painful motion, spasm, weakness, or tenderness.   A motor, sensory, and reflex examination of the lower extremities was normal, and there was no indication of a neurological or motor deficiency.  Straight leg raising was negative bilaterally.  An x-ray of the lumbar spine was normal.  A diagnosis of chronic lumbar strain was assigned.  The examiner indicated that the Veteran had not had any specific incapacitating episodes, and had not seen a physician about his spinal complaints in the previous 12 months.  

A September 2006 VA outpatient treatment report reflects that the Veteran presented with pain in the mid-back region after his return from Iraq.  His pain was around the shoulder blades and at the end of the rib cage.  It was diffuse, non-radiating, dull and aching.  On examination, there was a left concave C-shaped scioliotic curve.  There was tenderness over the rhomboids around the T10 area.  Range of motion was slightly decreased on side-bending and rotation to the right.  Deep tendon reflexes were symmetric bilaterally, and a sensory examination of the lower extremities was noted to be intact.  The Veteran was assessed with mid-to-low back pain with mechanical components.  

A March 2007 VA outpatient treatment report reflects that the Veteran had mild scoliosis of the thoracic spine.

On VA examination in April 2007, the Veteran reported that his low back pain began in service due to carrying a ballistic vest and heavy ruck.  He said that this pain persisted throughout his tour in Iraq and continued after service.  He described the pain as an aching discomfort.  

Examination of the back revealed that he was able to forward flex to 90 degrees.  He was able to do a backward extension only to 20 degrees, and complained of pain in going from forward flexion to backward extension.  The greatest pain was felt when he was in forward flexion and attempted to stand erect again.  He was able to perform 3 repetitions, but complained of pain each time.  There was no decrease in range of motion on complaints of pain in going from forward flexion to backward extension.  He was able to do lateral flexion to the right and to the left 30 degrees.  Three such repetitions were performed without complaint of pain or without limitation of range of motion.  He was able to perform right and left rotation 30 degrees without complaints of discomfort.  There was tenderness to palpation over the lumbar spine, as well as some muscle spasm in the paraspinous lumbar musculature predominantly on the right side.  The examiner indicated that there was no radiation of pain to either leg.  Deep tendon reflexes at the knee and ankle were brisk and equal bilaterally, and there was no sensory or motor deficits involving the lower extremities.  There was increased pain with repetitive use but no limitation of range of motion.  A diagnosis of chronic lumbar strain as evidenced by tightness in the paraspinous musculature was assigned.  The examiner indicated that the Veteran had not experienced incapacitating episodes in the past 12 months.  

VA outpatient treatment records reflect that he was treated with physical therapy for his sprain and strain of the sacroiliac region in 2007 and 2008.  A September 2007 physical therapy consult reflects that the Veteran reported inter-scapular pain as well as sharp low back pain going across the belt line.  He indicated a 3 year history of pain with no specific injury.  He indicated that he experienced occasional right lower extremity pain, but when asked where, he ran his hand all over the right thigh with no specific dermatomal pattern.  He denied any weakness in the lower extremity or bowel or bladder complications.  He indicated that lying down decreased the pain, while walking and sitting with good posture increased the pain. There was no relief with other treatment or pain medication.  A TENS unit helped while it was on, but pain symptoms returned when it was not in use.  The Veteran was currently not working and was not doing any regular exercise.  

With ambulation, the Veteran was noted to have an antalgic gait and transfers.  Range of motion was decreased 50 percent in all planes of the lumbar spine with reports of pain.  The therapist indicated that the Veteran presented with some sacroiliac joint dysfunction most likely driven from thoracic scoliosis.  The Veteran participated in therapy, and in June 2008, it was indicated that the Veteran had been doing better with his back pain and wore a sacroiliac belt with some relief of symptoms.  

A May 2007 VA rehabilitation consultation report reflects that the Veteran described pain moving from the mid-to-low back, sometimes a sharp and sometimes a dull, aching pain.  He indicated that he sometimes felt a tingling in the right knee and around the lateral side.  It was noted that a May 2007 CT scan revealed mild dextroscoliosis of the thoracic spine.  An assessment of thoracic and low back pain with mainly myofascial components was indicated.

In November 2007, lumbar flexion was severely limited in all planes and the Veteran was unable to extend.  Rotation was limited bilaterally.  There was a facial expression of pain with all movements.  He experienced weakness in the lower extremities.  An assessment of limited range of motion of the lumbar spine was indicated.

On VA treatment in May 2008, the Veteran complained of low back pain.  It was noted that the Veteran had x-rays of the lumbar spine, thoracic spine, and a CT scan of the thorax which revealed mild scoliosis, but were otherwise within normal limits.  He reported that he used a TENS unit, which did help with his back pain.  Objectively, the back was tender, but there was no muscle spasm.  The treating physician noted that the Veteran had back pain and mild scoliosis that was likely not related to this pain.  

A March 2009 VA outpatient treatment report reflects that the Veteran presented with complaints of low back pain.  He indicated that he had been involved in a motor vehicle accident the previous month and had experienced back pain since that time.  On examination, there was right paraspinal L5-S1 region tenderness appreciated, and straight leg raising was approximately 60 degrees on the right side.  An x-ray of the lumbosacral spine was unremarkable.  

A May 2009 MRI of the lumbar spine revealed mild degenerative changes involving the levels of L4/L5 and L5/S1.  There was mild central disc protrusion with central annual tear noted at the L5/S1 level.  

On VA treatment in March 2010, the Veteran presented with a flare-up of low back pain.  He denied any recent injury or trauma.  A diagnostic impression of low back pain was indicated.

On December 2011 consult, the Veteran reported that hydrocodone provided no relief for his back pain.  An impression of chronic pain and muscle spasm was indicated.

On VA pain consult in February 2012, the Veteran complained of chronic low back pain.  He reported that he had undergone some physical therapy and was taking hydrocodone for pain.  He indicated that the pain affected his activities of daily living.  On examination, the Veteran displayed difficulty with walking and standing.  There was pain to palpation at L3/4, L4/5 and L5/S1 interspaces and facet joints.  There was normal range of motion without pain, crepitation, or contracture.

A March 2012 MRI of the lumbar spine revealed degenerative changes at L4/5 and L5/S1 with an annular tear at L5/S1.  

On VA examination in September 2012, the Veteran complained of low back pain with flare-ups of increased intensity of pain.  He used a brace and cane for assistance with his knee and back problems.  

On physical examination, there was no localized tenderness or pain to palpation of the joint and soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or spasm of the spine.  A straight leg raising test was positive on the left but negative on the right.  After neurological testing, the examiner indicated that there was mild radiculopathy of the left lower extremity, but no involvement in the right lower extremity.  He found no other indication of neurological involvement, including bowel or bladder problems.  

On range of motion testing, flexion was to 80 degrees, with objective evidence of pain beginning at 60 degrees.  Extension was to 5 degrees with pain at the endpoint of range of motion.  Right and left lateral flexion and right and left lateral rotation were each to 5 degrees with pain beginning at the endpoint of the range of motion.  After three repetitions of movement, there was no additional loss of motion in degree.  The examiner indicated that functional impairment following repetition included less movement than normal, pain on movement, and interference with sitting, standing, and/or weightbearing.

The examiner determined that the Veteran had intervertebral disc syndrome of the thoracolumbar spine.  With respect to incapacitating episodes, he noted that the Veteran experienced a total duration of all incapacitating episodes over the past 12 months of at least 1 week but less than 2 weeks.  

The examiner reviewed previous MRI results and indicated that imaging studies revealed arthritis.  Diagnoses of degenerative disc disease of the lumbar spine and lumbar strain were assigned.  With respect to functional impact, the examiner found that the Veteran was unable to work due to his back and knee disabilities, but, with respect to the back alone, that he would be able to perform sedentary work if he were able to reposition his back.  Other functional impairment included limitations on walking more than 100 feet, sitting more than 2 minutes without repositioning, and standing more than 1 minute.  The examiner indicated that the Veteran should avoiding squatting, bending, and stairs.

On VA treatment in December 2012, the Veteran reported continued concern with respect to back pain.  A history of mild degenerative changes involving the levels of L4/L5 and L5/S1, as well as mild central disc protrusion with central annual tear at L5/S1 was indicated.

With respect to the claim for increased rating for chronic lumbar strain with degenerative disc disease for the period prior to September 20, 2012, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with occasional flare-ups.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 20 percent rating is also warranted for the period prior to September 20, 2012.  In reaching this determination, we note that the evidence has varied.  However, during this initial period, there was evidence of pain, scoliosis, a report of a 50 percent decrease in motion and a report of severe limitation in all planes.  This evidence tends to establish that flexion was functionally limited to 60 degrees or less.

However, the Board also finds that a rating in excess of 20 percent is not warranted at any time.  In order to warrant a higher rating, there must be the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  In this case, VA examinations clearly demonstrate forward flexion of the lumbar spine to greater than 30 degrees.  The report of severe limitation of motion is non-specific whereas the report of a 50 percent decrease in motion established that flexion remained better than 30 degrees.  As regard the other criteria, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion. There is nothing to suggest that the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Consequently, a higher rating is not warranted on this basis.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted (other than on the left leg) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Veteran is already service-connected for left leg radiculopathy.  As regards the Veteran's right leg, the Board is fully aware of the complaints of pain also radiating to this lower extremity.  However, multiple neurologic examinations yielded normal neurologic findings.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition.  The Veteran is competent to report sensations such as numbness, tingling, and radiating pain.  However, his report is inconsistent with the medical evidence.  We conclude that the medical evidence, prepared by skilled professionals, is more probative and more credible than the appellant's lay evidence.  Accordingly, a separate evaluation for neurologic manifestations, other than left leg radiculopathy, is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation lasting a duration of at least 4 weeks but less than 6 weeks during the past 12 months, as is required for a higher 40 percent rating.  While the September 2012 VA examiner determined that the Veteran suffered from incapacitating episodes of intervertebral disc syndrome, he indicated that the total duration of these episodes during the previous 12 month period was greater 1 week but less than 2 weeks.  As such, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time.  His statements have been non-specific and fail to establish a greater degree of functional impairment.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's chronic lumbar strain with degenerative disc disease, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a 20 percent rating is warranted for the period prior to September 20, 2012, but that a rating in excess of 20 percent for either period is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A 20 percent rating for chronic lumbar strain with degenerative disc disease prior to September 20, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease from September 20, 2012, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


